Appeal from an order of the Supreme Court, Erie County (Diane Y. Devlin, J.), entered January 2, 2014. The order granted defendants’ motion to dismiss the complaint and dismissed the complaint.
It is hereby ordered that the order so appealed from is unanimously modified on the law by denying defendants’ motion in part and reinstating the first cause of action by plaintiffs as administrators of the estate of Trevell Walker, deceased, against defendants Erie County, Timothy B. Howard, Erie County Sheriff, and Mark Wipperman, Erie County Undersheriff, and the third cause of action by plaintiffs as administrators of the estate of Trevell Walker, deceased, against defendants Timothy B. Howard, Erie County Sheriff, and Mark Wipperman, Erie County Undersheriff, and as modified the order is affirmed without costs.
Same memorandum as in Freeland v Erie County ([appeal No. 1] 122 AD3d 1348 [Nov. 21, 2014]).
Present — Centra, J.E, Carni, Valentino and Whalen, JJ